Citation Nr: 0904064	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for left knee degenerative joint disease, status post 
medial meniscus tear, postoperative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 2000 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran indicated on his September 2005 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for October 2008 and the veteran was provided 
notice of this hearing in September 2008.  However, the 
veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

The veteran's left knee disability is currently manifested by 
subjective complaints of pain and objective findings of some 
limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
10 percent for left knee degenerative joint disease, status 
post medial meniscus tear, postoperative have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Staged or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The veteran's left knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5003-5260.  Pursuant to DC 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  


Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

VA's General Counsel has held that where a claimant has both 
limitation of flexion and limitation of extension of the same 
leg, he must be rated separately under DC's 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).  
VA's General Counsel has also held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Relevant Evidence

A brief review of the history of this appeal is as follows.  
The veteran's service treatment records show that in May 
2002, a 55 gallon barrel fell on his left knee tearing the 
lateral meniscus.  Arthroscopy was performed first in 
September 2002 and subsequently in January 2003.  Shortly 
after the second surgery, the veteran fell and injured the 
left knee again.  He was diagnosed with a probable medial 
collateral ligament injury.  The veteran was discharged from 
service in September 2004 and he submitted an original claim 
for service connection for a left knee disorder in October 
2004.

The veteran was afforded a VA examination in November 2004.  
At that time, the veteran complained of constant dull pain 
with increased pain upon prolonged standing, walking, 
running, climbing, and descending stairs.  He did not require 
the use of any type of brace support, canes, crutches, or 
other assistive devices.  Treatment at that time consisted of 
rest and activity modification only.  Upon physical 
examination there was no evidence of swelling or inflammation 
and there was no pain or effusion on palpation of the knee 
joints.  There was no evidence of instability, locking, or 
loss of function.  There was evidence of pain in the left 
knee on flexion of 90 degrees during range of motion testing.  
Range of motion testing revealed flexion from 0 to 90 
degrees.  The knee joints were stable anterior, posterior, 
and laterally.  McMurray and Lachman's test were negative.  
There was no evidence of any additional limitation by pain, 
fatigue, weakness, or lack of endurance, locking, or 
instability following repetitive movement.    

Subsequently, in an April 2005 rating decision the RO granted 
service connection for left knee degenerative joint disease, 
status post medial meniscus tear, postoperative and assigned 
a 10 percent disability rating effective September 6, 2004, 
the day after the veteran's separation from service.  In a 
subsequent rating decision dated in August 2005, the RO 
granted service connection for degenerative joint disease of 
the left knee with limitation of extension, effective 
February 4, 2005, the date of a VA outpatient treatment 
report.  

The February 4, 2005 VA outpatient treatment report 0 to 110 
degrees of left knee motion with marked pain at 110.  There 
was no effusion but there was mild medial and lateral joint 
line tenderness.  There was some tenderness at the inferior 
portion of the patella.  Collaterals were intact and McMurray 
testing revealed tenderness.  Internal and external rotation 
revealed primarily medial joint line pain.  Lachman's and 
drawer tests were negative.     

The veteran was afforded a second VA examination in November 
2005.  During this examination the veteran reiterated his 
history of left knee injury in service and complained of 
worsening pain in the left knee.  He reported stiffness in 
the morning hours, occasional swelling, and an occasional 
giving way sensation with the left knee.  He stated that he 
took Vicodin for the pain and wore a Lenox hill brace.  The 
veteran also stated that his left knee pain causes flare-ups 
with stair climbing so he reportedly avoided the stairs.  The 
veteran denied episodes of dislocation or recurrent 
subluxation and denied any symptoms of inflammatory 
arthritis.  He reported a limitation in bending activities 
due to the left knee condition.  His ambulation was 20 
minutes at a stretch.  There was reportedly no impairment at 
work as the veteran took his medications when the pain was 
severe.  

Physical examination of the left knee revealed tenderness in 
the mediolateral borders and in the infrapatellar border.  
There was no effusion and there were healed portals of entry 
for arthroscopic surgery from previous years.  The gait was 
antalgic.  Range of motion was -10 to 90 degrees, at which 
point the left knee was painful.  The additional limitation 
was reduction in 5 degrees of flexion with repetitive use in 
the left knee. During the gait, the veteran also kept his 
left foot in abduction for support reasons and gait was 
antalgic consistently.  There was no ankylosis.  The left 
knee was stable.  The diagnosis was left knee patellofemoral 
syndrome with magnetic resonance imaging (MRI) report 
pending.  

The veteran was afforded a third VA examination in April 
2007.  During this examination the veteran complained of pain 
in his left knee beginning around 11:00 a.m. and gradually 
increasing as the day advances, continuing at night.  The 
pain is on both sides of the knees with tenderness and there 
is also some stiffness.  Also, there was swelling and lack of 
endurance to prolonged standing and prolonged ambulation.  
The veteran stated that sometimes he has to leave his job 
early in the afternoon because of the pain in the knee, and 
sometimes he skipped work entirely because of his left knee.  
The knee also had some popping.  The veteran underwent 
arthrocentesis in June 2006 and monosodium urate crystals 
were found so he was given a diagnosis of gout at that time.  
The intensity of the pain at the end of the day was 7-8/10, 
lasting the first part of the night, alleviated by resting 
and Tramadol as needed.  The veteran stated that he could not 
take Tramadol in the daytime because he is working and 
driving.  There is some decrease in knee function during the 
flare-ups.  While the veteran had normal range of motion of 
the left knee the examiner noted that the veteran experienced 
left knee pain through range of motion from extension to 
flexion.  Extension was noted as zero and flexion was noted 
to be from 0 to 100 degrees.  There was tenderness on both 
sides of the knee joint; no effusion or instability, but some 
weakness.  With regard to medial and lateral collateral 
ligaments, varus/valgus was neutral and in 30 degrees of 
flexion, normal was no motion.  Anterior/posterior ligaments 
revealed 30 degrees or flexion with foot stabilized (normal 
was less than 5 millimeters).  The impression was left knee 
degenerative joint disease, status post medial meniscus tear, 
postoperative, left and knee gout arthritis.  The examiner 
opined that the veteran's left knee gout was not caused by 
his degenerative joint disease of the left knee as gout is a 
metabolic disorder.  In a subsequent April 2007 rating 
decision, the RO denied service connection for gout of the 
left knee, ankle, and foot. 

Also of record are private treatment reports from Dr. M.V.H. 
dated from July 2004 through August 2006 which show treatment 
for the veteran's left knee disorder.  

Analysis

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under DC 5003-5260 
for the veteran's service-connected left knee disorder.  The 
veteran's loss of flexion to 90 degrees (November 2004 and 
2005 VA examinations) does not constitute a rating higher 
than 10 percent under DC 5260.  Furthermore, the veteran is 
already in receipt of a separate rating for loss of extension 
under DC 5261.  Thus, a 10 percent evaluation is the highest 
schedular rating the veteran could possibly receive for 
degenerative arthritis, based on loss of flexion.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent sublaxation or lateral 
instability), and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee, 
recurrent sublaxation, lateral instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  In fact, the medical evidence 
of record, as summarized in pertinent part above, is 
consistently negative for symptoms such as instability, 
locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are 
not for application.  

Notwithstanding, as indicated above, VA regulations set forth 
at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  A higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca, 8 Vet. 
App. at 206.  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
veteran's left knee range of motion is slightly limited due 
to pain, the Board finds that this pain is already reflected 
in the currently assigned 10 percent rating for the left 
knee.  The Board acknowledges the veteran's subjective 
complaints of pain in his left knee, aggravated by use.  
However, in the absence of any accompanying clinical findings 
supporting functional loss, the Board finds that the 
currently assigned 10 percent ratings adequately reflect the 
level of disability in the veteran's left knee, and there is 
no basis for a higher rating based on pain or loss of 
function.  

In deciding the veteran's claim, the Board has considered 
whether he is entitled to an increased evaluation for 
separate periods but does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  Fenderson.  The evidence of record supports the 
conclusion that he is not entitled to an evaluation greater 
than 10 percent during any time within the appeal period.

The veteran has reported that his left knee disability has 
caused him to leave work early or not work at all on some 
days.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the veteran's service- 
connected left knee disability.  The competent medical 
evidence of record shows that his left knee disability is 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
the veteran's disability provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, complete notice was sent in May 2008 and the 
claim was readjudicated in a June 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Although the veteran was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date after his discharge from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
degenerative joint disease of the left knee, status post 
medial meniscus tear, postoperative is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


